Title: To John Adams from Benjamin Stoddert, 3 August 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 3d August 1798.

The Regt. of Marines, under the Command of Major Burrows, is to supply Detachments of Marines, to the Ships of War, as they shall be wanted.
A Detachment will be wanted in the course of this month, for the Montezuma at Baltimore, and in next month, for the Ganges and for the Norfolk, a Brig of 18 Guns at Norfolk. It seems to be necessary then, that a part of this Regt. Should be raised without delay. I have the honor therefore to inclose for your consideration, a list of names, for Officers in this Regt. with the names of the Persons by whom they have been recommended. There will be more officers to appoint for the Marines, but the ap present applicants, do not appear to be so well divided among the States as they might be—and further appointments may be delayed without injury.
The Ship Montezuma at Baltimore will be ready for Sea in this Month—and the French the Schooner Prize La Croyable, now called Retaliation, in twelve Days—I have also enclosed lists of Officers, with their recommendations, for these Vessels. This latter Vessel was purchased by the Public a few Days ago, at the Sale—and may be considered as one of the Ten Gallies or other small vessels, under the “Act, to authorize the President of the United States, to cause to be purchased or built a number of small Vessels to be equipped as Gallies or otherwise”.
I have the honor to be / with the highest respect & / esteem sir Yr. most Obedt. / Servt.

Ben Stoddert